Citation Nr: 9908681	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-25 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement of the appellee to an apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
compensation.


WITNESSES AT HEARING ON APPEAL

Appellee and her daughter


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran, the appellant in this case, had active duty in 
the Commonwealth Army of the Philippines in the service of 
the Armed Forces of the United States from December 1941 to 
January 1943 and from April 1945 to June 1946.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
January 1997 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) to award the appellee, the 
veteran's estranged spouse, an apportionment of his VA 
compensation in the amount of $40.00.  The veteran has 
perfected an appeal of that decision.

The Board notes that a claim pertaining to an apportionment 
of the veteran's disability compensation constitutes a 
simultaneously contested claim to which specific procedural 
requirements apply.  38 C.F.R. §§ 19.100-19.102, 20.500-
20.504 (1998).  If a hearing is held for any party to a 
simultaneously contested claim, the other parties to the 
claim are entitled to notice of the hearing and the 
opportunity to be present.  38 C.F.R. § 20.713.

In his July 1997 substantive appeal, the veteran requested a 
personal hearing before a member of the Board.  The hearing 
was scheduled for July 21, 1998, and both parties to the 
appeal were notified of the scheduled hearing in June 1998.  
On the day of the hearing the veteran notified VA that he 
would not appear at the hearing, but the appellee appeared 
for the hearing and presented testimony in support of her 
claim for an apportionment of the veteran's VA compensation.  

Although the veteran was not present for the hearing, in 
October 1998 he was provided a transcript of the appellee's 
testimony and he was allowed the opportunity to correct any 
information in the transcript.  The Board finds, therefore, 
that any procedural defect caused by the veteran's absence 
from the July 1998 hearing has been cured by providing him a 
copy of the transcript.  38 C.F.R. § 20.713(a).  The Board 
further finds that the remaining procedural requirements for 
simultaneously contested claims have been met.

The Board notes that in a March 1994 rating decision the RO 
denied entitlement to increased ratings for the veteran's 
service-connected disabilities.  In an April 1994 statement 
the veteran expressed disagreement with the denial of 
increased ratings and indicated that he was appealing that 
decision.  He was not, however, provided a statement of the 
case following the receipt of the notice of disagreement.  In 
a November 1994 rating decision service connection was 
granted for left facial nerve palsy as a residual of a shell 
fragment wound and a 20 percent disability rating was 
assigned for the disorder, which increased his combined 
disability rating from 60 to 70 percent.  The veteran was 
not, however, assigned the maximum benefit available for his 
service-connected disabilities, and the issues of increased 
ratings remain in contention.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (on a claim for an increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law, and a claim remains in controversy 
where less than the maximum available benefit is awarded).  
These issues are, therefore, being remanded to the RO for the 
issuance of a statement of the case and to give the veteran 
the opportunity to submit a substantive appeal.  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996) (the filing of a notice 
of disagreement initiates the appellate process).


FINDINGS OF FACT

1.  The appellee is the veteran's spouse, with whom the 
veteran does not reside.

2.  The veteran has not reasonably discharged his 
responsibility to provide for the support of the appellee.

3.  The evidence shows that an apportionment of $40.00, which 
represents the approximate amount of the increase in the 
veteran's VA disability compensation for a dependent spouse, 
is needed in order for the veteran to provide the appellee 
with the basic necessities.

4.  The evidence does not show that an apportionment of the 
veteran's VA disability compensation in the amount of $40.00 
would cause hardship for the veteran.



CONCLUSION OF LAW

The appellee is entitled to an apportionment of the veteran's 
VA disability compensation in the amount of $40.00 per month.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451, 
3.453 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All or any part of the compensation payable on account of any 
veteran may be apportioned if the veteran does not reside 
with his spouse and if the veteran is not reasonably 
discharging his responsibility for the spouse's support.  
38 U.S.C.A. § 5307(a); 38 C.F.R. § 3.450.  In addition to the 
provisions in 38 C.F.R. § 3.450, if hardship is found to 
exist, the compensation may be specially apportioned between 
the veteran and his dependents on the basis of the facts in 
the individual case as long as it does not cause undue 
hardship to the veteran.  The amount apportioned should 
generally be consistent with the number of dependents 
involved.  38 C.F.R. §§ 3.451, 3.453.

I.  Factual Background

The evidence shows that the veteran has been entitled to VA 
disability compensation since July 1946, with a combined 
disability rating of 70 percent in effect since July 1993.  
He married the appellee in September 1995, and reported the 
marriage in April 1996 for the purpose of establishing her 
status as a dependent spouse.  His VA disability compensation 
was increased in August 1996 for having a dependent spouse, 
effective October 1, 1995.

In October 1996 the appellee claimed entitlement to an 
apportionment of the veteran's VA compensation.  She stated 
that the veteran had lived with her until September 1996, at 
which time he was taken from their home by his children.

In October 1996 the RO asked the veteran and the appellee to 
provide information on their monthly income and expenses in 
order to determine whether an apportionment of the veteran's 
compensation was warranted.  Although the veteran did not 
respond to the request for information, in December 1996 the 
appellee reported that she had monthly income of 1050 pesos 
($59.34) per month, and total monthly expenses of 2700 pesos 
($106.80).

In a January 1997 apportionment decision the RO found that 
the veteran had monthly income of $482.50, which consisted of 
his VA compensation, and that the appellee had monthly income 
of $59.34.  The RO also found that the veteran's monthly 
expenses were unknown, since he had not responded to the 
request for information, and that the appellee had monthly 
necessary living expenses in the amount of 1700 pesos.  The 
RO determined that the appellee was entitled to an 
apportionment of $40.00 of the veteran's VA compensation in 
order to meet her necessary living expenses, that amount 
being approximate to the increase in his VA compensation for 
having a dependent spouse.

In May 1997 the appellee submitted a joint affidavit in which 
the affiants stated that the veteran and the appellee were 
legally married, that the veteran left the appellee's home in 
September 1996, and that he had not returned.  She also 
submitted an affidavit from the barangay chairman in which 
the chairman stated that the veteran voluntarily left the 
appellee's home, and that he left to reside with his 
children.

In his substantive appeal the veteran stated that he was 
forced to marry the appellee by the town judge, that he was 
not aware that he had signed a marriage contract, and that he 
and the appellee had not lived together.

In an October 1997 statement the appellee stated that at the 
time of their marriage the veteran was of sound mind and in 
excellent health, and that he lived with her for more than a 
year after they were married.  She also stated that the 
veteran's children "orchestrated" his leaving her home, 
which she attributed to the children not wanting to share the 
benefit of his VA compensation.  She further stated that the 
appeal of the apportionment decision was made by the 
veteran's son, not the veteran.

Due to the conflicting evidence regarding the veteran's 
marriage to the appellee, in October 1997 the RO requested a 
field examination in order to determine whether the veteran 
had been coerced into marrying the appellee.  The February 
1998 report of that investigation shows that the field 
examiner interviewed the veteran, the municipal officials who 
provided the marriage license and sponsored the marriage, the 
officiating judge, and the appellee's relatives.

The municipal officials stated that the veteran was not 
coerced into marrying the appellee and that they had, in 
fact, tried to discourage the appellee from marrying the 
veteran, but that the veteran insisted on marrying the 
appellee.  The presiding municipal judge stated that the 
veteran entered into the marriage with full knowledge and 
consent, and that the marriage was performed because she 
found no impediment to the marriage and both parties were 
qualified to enter into the marriage.  The appellee's 
relatives stated that following the marriage, the veteran and 
the appellee resided at her home, but that the veteran's 
children later took him from the home.  

The veteran stated that he and the appellee had lived 
together for two years, and that he had asked her to marry 
him, which she accepted.  They went to the municipal hall and 
were married, to which the veteran consented, and they then 
lived in her house.  When asked why he left the appellee's 
home, he stated that he did not like her cooking, and that he 
went to live with his son and his son's family.  He stated 
that he had given the appellee 1600 pesos per month, and that 
he gave his children 5000 pesos per month.

The field examiner provided the opinion that the veteran 
appeared to be in good physical and mental condition, that he 
appeared to be fully aware of what was going on around him, 
that he was rational, and that he could carry on a normal 
conversation.  The field examiner also stated that it 
appeared that the veteran's children were manipulating him in 
order to retain the benefits of his VA compensation.

During the July 1998 hearing the appellee testified that she 
spent more than 5000 pesos per month for food, shelter, and 
medical expenses.  She denied having any income, with the 
exception of support provided by her children.  She stated 
that the veteran had not provided her with any support since 
he left her home.  Her daughter testified that she and her 
sister provided occasional financial support to their mother.

II.  Analysis

The Board has considered the evidence of record and finds 
that an apportionment of the veteran's VA compensation in the 
amount of $40.00 per month, that amount being approximate to 
the increase in his VA compensation for having a dependent 
spouse, is warranted.  The appellee is the veteran's legal 
spouse, and he has not contributed to her support since they 
separated.  The Board finds, therefore, that he is not 
reasonably discharging his responsibility to support the 
appellee.

The evidence shows that the appellee has no regular income, 
other than the financial support provided by her children, 
and that the veteran receives $482.50 per month in VA 
compensation.  The appellee has testified to having as much 
as approximately $198.00 in monthly expenses (5000 pesos), 
and the veteran failed to provide evidence of his monthly 
expenses.  The veteran's VA compensation has been increased 
approximately $40.00 per month for having a dependent spouse, 
which amount should be applied to the spouse's support.  The 
evidence does not show that apportioning that amount would 
cause the veteran an undue hardship.  38 C.F.R. § 3.451.  The 
Board has determined, therefore, that the appellee is 
entitled to an apportionment of the veteran's VA compensation 
in the amount of $40.00 per month.



ORDER

The veteran's appeal of the determination to grant the 
appellee an apportionment of his VA disability compensation 
in the amount of $40.00 is denied.


REMAND

As previously stated, in a March 1994 rating decision the RO 
denied entitlement to increased ratings for the veteran's 
service-connected disabilities.  In an April 1994 statement 
the veteran expressed disagreement with the denial of 
increased ratings and indicated that he was appealing that 
decision.  He has not, however, been provided a statement of 
the case pertaining to those issues.

To ensure full compliance with due process requirements, the 
issues of entitlement to increased ratings are REMANDED to 
the RO for the following development:

After undertaking any additional 
development deemed appropriate, the RO 
should re-adjudicate the issues of 
increased ratings for the veteran's 
service-connected disabilities.  
38 C.F.R. § 19.26.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a statement of the 
case pertaining to those issues and be 
allowed the opportunity to submit a 
substantive appeal.

If the veteran submits a timely substantive appeal on the 
issues of increased ratings for his service-connected 
disabilities, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


